Name: Commission Regulation (EEC) No 3047/90 Of 23 October 1990 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: prices;  distributive trades;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31990R3047Commission Regulation (EEC) No 3047/90 Of 23 October 1990 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Official Journal L 292 , 24/10/1990 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 34 P. 0205 Swedish special edition: Chapter 3 Volume 34 P. 0205 COMMISSION REGULATION (EEC) No 3047/90 of 23 October 1990 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 1628/89 (4), limits the quantity of skimmed-milk powder put up for sale by intervention agencies in the Member States to that which entered storage before 1 January 1989; Whereas, in view of the limited quantities available, that date should be replaced by 1 April 1990; Whereas the situation on the market for skimmed-milk powder requires provision to be made for the price at which the skimmed-milk powder stored by the intervention agencies is sold to be equal to the buying-in price plus ECU 1 per 100 kilograms; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2213/76 is hereby amended as follows: 1. In Article 1, '1 January 1989' is replaced by '1 April 1990', 2. Article 2 (1) (a) is replaced by the following: '(a) ex-storage depot at a price equal to the buying-in price applied by the intervention agency when the contract of sale is concluded, plus ECU 1 per 100 kilograms;'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 1. (3) OJ No L 249, 11. 9. 1976, p. 6. (4) OJ No L 159, 10. 6. 1989, p. 38.